 In the Matter of SCHLUMBEROER WELL SURVEYING CORPORATION,EMPLOYERandLOCAL UNION 716, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, PETITIONERCase No. 39-IBC-26.Decided May 6,19.4;0DECISIONANDORDERUpon a petition duly filed, a hearing was held before James R.Webster, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of all electrical workers inthe Electric Shop at 2720 LeeLand Avenue, and the electricians in theCable Shop at 6030 Long Drive, at the Employer's Houston, Texas,plant, excluding guards, clerical employees, supervisors, and all otheremployees.The Electric and Cable Shops and several other shopscomprise the Employer's Material Department.The Employer con-tends that the unit sought by the Petitioner is inappropriate, andmoves that the petition should therefore be dismissed or, in the alterna-tive, that a more comprehensive Material Department unit, includingthe electrical workers, should be found appropriate.2.'Matter of Sohlumberger Well Surveying Corporation,79 N. L.R. B. 59.' The unit sought by the Petitioner includes about 82 employees,whereas the unit claimedby the Employer to be appropriate includes about 268 employees.83 N. L.R. B., No. 51.375 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is a consulting engineering firm engaged in render-ing certain specialized services to the drilling departments of variousoil producing companies.As wells are being drilled, the Employer,by the use of electric cables attached to elaborately equipped instru-ment trucks, obtains such information, as the depth of the well at agiven stage of the drilling, the thickness, content, and radioactivity ofa specific formation, the angle and direction of the dip of the forma-tion, the deviation of the well from the vertical, and other subsurfacedata._This proceeding involves employees at the Employer's Houston,Texas, plant, who are engaged in the. construction, assembly, and majoroverhauling of the Employer's instrument trucks and equipment.TheEmployer purchases specially built truck chassis, which are introducedinto its production line through the Truck Shop, where air brakes,transmissions,drive mechanisms,and other mechanical features areinstalled.The truck is then moved to the Electric Shop for wiringand the installation of some electrical equipment.Simultaneously,a large metal body, called a "cab," which houses the operator and thespecial equipment,is constructed in -the Truck Shop, and is trans-ferred to the Electric Shop for installation of lights, switches, andother electric wiring.The truck and the cab are returned to theTruck Shop where the cab is affixed to the truck, and certain largemechanical equipment i's added., It is then returned to the ElectricShop for electric wiring involving both the truck and the cab.Whileit is in the Electric Shop,, the ,recorder, the control panels; and otherspecialized equipment, which have been constructed and assembled inthe Electrical Production Shop, are installed by employees from_thatshop,The Cable Shop, which, is under the direction of the superin-tendent of the Electric Shop, prepares the cable by attaching it to,drums, splicing it, marking it, and making necessary electrical con-nections..,The work of the Electric Shop is-primarily confined to the wiringof motors, trucks,and cabs, but includes some mechanical and othernonelectrical work.The Electrical Production Shop, which the Peti-tioner does not include in its proposed unit;includes the Galvano-meter,Shop,and its function is to construct specialized,electrical.equipment,primarily the control panels for, the gamma ray log, the,dipmeter and photoclinometer, the induction log, the radio activemarker,other electrical measuring and marking devices, and the equip-ment by which information is photographically recorded.Some of,the electrical sending and measuring devices, which are lowered into-the well at the end,of the?cables, are wired in the. Electric Shop,. 2nd11others are wired elsewhere;nas,^.foi ear%iple, the Mechanical, SampleTaker, which is produced and wired in the MechanicgFAssembly.,Shop. SCHLUMBERGERWELL SURVEYING CORPORATION'377The Employer does not hire skilled electricians for its Electric Shop,but trains its own men for the special tasks required.Although theduties of that shop require some technical electrical skills, they do notrun the gamut of skills required of a journeyman electrician.Muchof the work of the Electrical Production Shop is electronic in nature,but a substantial portion of it is indistinguishable from that of theElectric Shop.In addition, some electric wiring is done in variousother shops. Interchange of personnel is infrequent, though em-ployees are occasionally transferred on a permanent basis.The Em-ployer's maintenance electrical work is done by outside contractors.All employees have the same wage scales, vacations, and profit-sharing plan.The Employer's entire Material Department, which iscomposed of the Truck Shop, Electric Shop, Electrical ProductionShop, Mechanical Assembly Shop, and Machine Shop, is engaged inthe production of the Employer's completed equipment truck.Thisrequires that the work of each shop be scheduled in relation to thework of every other shop, in one interdependent operation.The Board has frequently permitted maintenance electricians, whosework is not a regular and indispensable segment of the production-lineoperation, to be separately represented.3However, where, as in thepresent case, the electrical work is inextricably integrated with theproduction process,4 where some electrical work is performed outsidethe unit sought,5 and where the employees sought serve no apprentice-ship and their skills do not encompass the breadth of skills exercisedby a journeyman electrician," the Board customarily refuses to estab-lish them in a separate unit.On the basis of the entire record herein,we find that the unit sought by the Petitioner is inappropriate forcollective bargaining purposes, and we shall therefore grant the Em-ployer's motion to dismiss the petition.ORDERUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,dismissed.8Matter of Seeger Refrigeration Company,80 N. L. R B. 586;Matter of George S. Mep-ham Corporation,78 N. L R. B.1081 ;Matter of Goodyear Synthetic Rubber Corporation,78 N. LR B 1264;Matter of Hunter Packing Company,79 N. L.R. B. 197;Matter ofMergenthaler Linotype Company,80 N. L. R. B. 132.Matter ofDodge San Leandro Plant,80 N. L. R. B. 1031;Matter of Ford Motor Company(Maywood Plant),78 N. L. R. B. 887;Matter of Baldwin Locomotive Works,76 N. L. R. B.922; and seeMatter of International Harvester Company(Fort Wayne, Indiana, Plant),80 N. L.R. B. 1451.6Matter of Corn Products Refining Company,80 N. L.R. B. 362;Matter of NorthwestPaper Company,79N. L.R. B. 1070;Matter of General Mills, Inc.(Mechanical Division),77 N. L R. B. 474.eMatter of Allis-Chalmers Manufacturing Company,77 N. L.R. B. 719.Cf.Matter ofTodd Shipyards,80 N. L.R. B. 382.